DETAILED ACTION
This action is response to Applicant’s amendments/remarks filed 6/28/2022 with a request for continued examination filed 6/27/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2022 has been entered.
 
Claim Status
Claims 1-2, 5-22, and 46 are pending.
Claims 9-10 and 18-21 are withdrawn.
Claims 3-4 and 23-45 are cancelled.
Claim 1 is currently amended.
Claim 46 is new.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5, 11, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kuibira (US Patent 6,460,482) in view of Ko (US Patent 8,268,184) and Sabri (US Pub. 2012/0222815).
Regarding claim 1, Kuibira teaches a showerhead assembly for distributing a gas within a reaction chamber (Fig. 1), the showerhead assembly comprising:
a chamber formed within the showerhead assembly (Fig. 1, chamber #101); and
a gas distribution assembly (Fig. 1, gas shower unit #1) adjacent to the chamber, wherein the gas distribution assembly comprises:
a first gas distribution plate (Fig. 4, base material #10a) comprising a first top surface and a first bottom surface (see Fig. 4), wherein the first gas distribution plate comprises a first metallic material (C18, L65: base material #10a formed of aluminum nitride, thus “comprises” aluminum- a metal);
a second gas distribution plate (Fig. 1, base material #10b) comprising a second top surface and a second bottom surface (see Fig. 4), the second gas distribution plate disposed over the first top surface (Fig. 4, plate #10b disposed above #10a); wherein the second gas distribution plate comprises a second metallic material (C18, L65: base material #10b formed of aluminum nitride, thus “comprises” aluminum- a metal);
a plurality of apertures (Fig. 1, through holes #11) extending from the first bottom surface to the second top surface (see Fig. 4),
one or more heating structures (Fig. 4, heater pattern #12 with ceramic layer #13) disposed between the first gas distribution plate and the second gas distribution plate (see Fig. 4), wherein each heating structure comprises:
a first dielectric layer (see below, where layer #13 is a glass/non-oxide ceramic such as aluminum nitride or silicon nitride – C18, L66; par. [0059] of the instant Application recognizes silicon nitride as a dielectric material) in direct contact with, and disposed over, the first top surface (see Fig. 4 as annotated below);
a second dielectric layer in direct contact with the second bottom surface (see below); and
a resistive material (C8, L50 and Fig. 4, heater circuit pattern #12 comprising a conductive material), wherein the second dielectric layer is disposed over the resistive material (see annotated Fig. 4 below, vertically above), wherein the resistive material is in direct contact with the first dielectric layer and the second dielectric layer (see as annotated below, in direct physical and thermal contact with each), and

    PNG
    media_image1.png
    302
    664
    media_image1.png
    Greyscale

wherein the first metallic material comprises aluminum (C4, L30-38: sintered ceramic base material #10a/b can be aluminum nitride, aluminum oxide, or aluminum oxynitride), and wherein the second metallic material comprises aluminum (C4, L30-38: sintered ceramic base material #10a/b can be aluminum nitride, aluminum oxide, or aluminum oxynitride).

Kuibira does not explicitly teach wherein the heating structure comprises a resistive material. (While not relied upon for the purposes of the rejection, the Examiner notes that Kuibira describes the heating element #12 as comprising a conductive material – see C8, L50, where the Examiner notes that all conductive materials inherently have some resistance and could reasonably be considered a “resistive material”.)
However, Ko teaches wherein a heating structure (Ko – C9, L63 and Fig. 12, heating element #533) comprises a resistive material (Ko – C9, L63- C10, L22: extensive listing of conductive materials used for resistive heating elements.
Kuibira and Ko both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the heating elements of Kuibira to comprise a resistive material (as taught by Ko), since the courts have held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Modified Kuibira does not teach wherein the resistive material is disposed over the first dielectric layer, nor wherein the resistive material is fully surrounded by, and encapsulated between, the first dielectric layer and the second dielectric layer.
However, Sabri teaches wherein a resistive material is fully surrounded by the first dielectric layer and the second dielectric layer (Sabri – [0103] and Figs. 2 and 4, resistive heater element may be embedded within and protected by the ceramic faceplate). As such, the resistive material would be disposed over the first dielectric layer, where the layers are taught by Kuibira (see above).
Modified Kuibira and Sabri both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to fully surround the resistive heating material of modified Kuibira with the dielectric material in order to protect the heating element from attack by process gases and to not be limited to a gas-resistant material in heating element fabrication (Sabri – [0103]).

To clarify the record, the claim limitation “for distributing a gas within a reaction chamber” is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
Kuibira teaches the intended use limitations, as set forth above.

Regarding claim 2, The limitation “3D printed” is a product-by-process claim.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113 I.  
The heating structures (heater pattern 12 of Fig. 4 with layer #13 with the materials as taught by Ko) of modified Kuibira are heating structures with all the limitations required by the instant claim. As such, the process limitation wherein the heating structures are made by 3-D printing does not introduce a patentable distinction between the instant claims and the apparatus of modified Kuibira.

  Regarding claim 5, Kuibira teaches wherein a line width of the resistive material (heater circuit pattern 12 of Fig. 7) is variable within the one or more heating structures (Kuibira – C9, L9-20 and Fig. 7, heater #12 has a different line with at the terminals #12a and the corners of each zig-zag).   
To clarify the record, the claim limitation “to enable variable power density within the showerhead assembly” is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
Modified Kuibira, particularly the heating circuit #12 of Kuibira, would be capable of enabling variable power density since voltage may be applied and removed from the circuit (Kuibira – C12, 6-13).

Regarding claim 11, Kuibira teaches a third gas distribution plate (Fig. 6, base #10c), the third gas distribution plate comprising a third top surface and a third bottom surface (see Fig. 6), the third gas distribution plate being attached to either the first gas distribution plate or the second gas distribution plate (C8, L64-C9, L3: #10c attached to #10a via joining layer #13b).

Regarding claim 17, Kuibira teaches wherein the showerhead assembly further comprises one independently controlled heating zone (Kuibira – Fig. 7, heater #12 shown as one contiguous element, thus forms one controlled zone). 
To clarify the record, the claim limitation “independently controlled” is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
The Kuibira apparatus would be capable of performing the intended use since one element, controlled in its operation, is “independently controllable” since it can be controlled by a single person.

Regarding claim 22, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
The heater of Kuibira would be capable of providing at least 200 watts per square inch because it is an electrically conductive layer used in a CVD apparatus.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kuibira (US Patent 6,460,482), Ko (US Patent 8,268,184), and Sabri (US Pub. 2012/0222815), as applied to claims 1-2, 5, 11, 17, and 22 above, further in view of Yendler (US Pub. 2004/0226515).
The limitations of claims 1-2, 5, 11, 17, and 22 are set forth above.
Regarding claim 6, Kuibira teaches that the first gas distribution plate (ceramic base material 10a of Fig. 4) and the second gas distribution plate (ceramic base material 10b of Fig. 4) are joined by a glass layer or non-oxide ceramic layer 13 [C8, L35-45]. 
Modified Kuibira does not teach the limitation wherein the material disposed between the first gas distribution plate and the second gas distribution plate is a brazing material.
However, Sabri teaches wherein showerhead components can be joined together using a brazing material or technique (Sabri – [0090], [0094], and Figs. 4B-J)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the joining layer (12 of Fig. 4) of Kuibira to be a brazing layer because Sabri teaches that brazing is suitable technique for encapsulating parts during the manufacture of a ceramic showerhead (Sabri - [0094]).  
Evidentiary support for using brazing material to join ceramic parts of a showerhead is found in Yendler, who teaches that materials such as Kovar are known for forming strong brazed bonds with materials such as ceramics [0037].  
Further, using a brazing material as the joining layer (13 of Kuibira Fig. 4) would be a selection a known material based on its art recognized suitability for an intended purpose.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07. 

Regarding claim 7, modified Kuibira does not teach wherein the brazing material is further disposed between and in contact with the one or more heating structures.
However, Sabri teaches wherein showerhead components can be joined together using a brazing material or technique (Sabri – [0090], [0094], and Figs. 4B-J).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the joining layer (12 of Fig. 4) of modified Kuibira to be a brazing layer because Sabri teaches that brazing is suitable technique for encapsulating parts during the manufacture of a ceramic showerhead (Sabri - [0094]). 
	As such, Kuibira modified by Sabri teaches the limitation of a brazing material used to join ceramic parts [0094 of Sabri], specifically to modify the joining layer (13 of Kuibira fig. 4) with a brazing material as discussed above with regard to claim 6. 
Kuibira teaches that the brazing material (joining layer 13 of Kuibira Fig. 4) [C8, L40-46] is disposed between and in contact with the heating structures.  The heating structures of Kuibira (heater circuit 12) is formed between the two ceramic base materials (10a, 10b) [C8, L35-45] in the joining layer 13, as shown in Fig. 4. 

Regarding claim 8, Kuibira teaches the plurality of apertures (plurality of holes 11 of fig. 4) pass that extend from the first bottom surface (bottom surface of ceramic base material 10a) to the second top surface (top surface of ceramic base material 10b), as seen in Fig. 4.  The through holes pass through the joining material (holes 11 pass through material 13 of Fig. 4), which is modified by Sabri to be a brazing material. 
Kuibira does not teach wherein the plurality of apertures extending from the first bottom surface to the second top surface further extend through the brazing material.
However, Sabri teaches wherein showerhead components can be joined together using a brazing material or technique (Sabri – [0090], [0094], and Figs. 4B-J).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the joining layer (12 of Fig. 4) of Kuibira to be a brazing layer because Sabri teaches that brazing is suitable technique for encapsulating parts during the manufacture of a ceramic showerhead (Sabri - [0094]).
As such, the combination of references teaches the limitations of the claim when the brazing layer is added to the existing structure of Kuibira.

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kuibira (US Patent 6,460,482), Ko (US Patent 8,268,184), and Sabri (US Pub. 2012/0222815), as applied to claims 1-2, 5, 11, 17, and 22 above, further in view of Ho (US 2013/0118405).
The limitations of claims 1-2, 5, 11, 17, and 22 are set forth above.
Regarding claim 12, modified Kuibira does not teach one or more trenches extending from the third top surface into a portion of a body of the third gas distribution plate.
However, Ho teaches one or more trenches extending from a top surface into a portion of a body of a gas distribution plate (Ho – [0026], [0028] and Fig. 2A, cooling channels #226 cut from the upper surface of the plate).
Modified Kuibira and Ho both teach CVD apparatuses, and are thus considered to be analogous art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottom plate (third plate) of Kuibira to have active cooling channels, as taught by Ho, in order to actively cool a gas showerhead (Ho - [0005]) and to simplify the fabrication of the cooling channels (Ho - [0028]).  

Regarding claim 13, modified Kuibira does not teach wherein the one or more trenches are attached to either the first gas distribution plate or the second gas distribution plate thereby forming one or more sealed channels configured for distributing a cooling fluid throughout the gas distribution assembly.
However, Ho teaches wherein the one or more trenches (Ho – [0026]-[0028] and Fig. 2A, one or more cooling channels #226 cut from the upper surface of the plate) are attached to either the first gas distribution plate or the second gas distribution plate (see plates as in Fig. 2A, all features form a rigid structure, and thus are “attached to” each other) thereby forming one or more sealed channels configured for distributing a cooling fluid throughout the gas distribution assembly (Ho – [0026]-[0028]).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Kuibira apparatus with the one or more trenches, as taught by Ho, in order to actively cool a gas showerhead (Ho - [0005]) and to simplify the fabrication of the cooling channels (Ho - [0028]). 

To clarify the record, the claim limitation “configured for distributing a cooling fluid throughout the gas distribution assembly” is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
Modified Kuibira would be capable of performing the intended use as set forth above.

Regarding claim 14, modified Kuibira does not teach wherein the one or more sealed channels further comprise two or more independent sealed channels configured for counterflow cooling of the showerhead assembly.
However, Ho teaches wherein the one or more sealed channels further comprise two or more independent sealed channels (Ho – [0027]-[0028] and Fig. 2A-2C, seal parts #228 and cooling channels #226; may be advisable to use one or more cooling fluid inlet and outlet, overlapping the claimed range).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Kuibira apparatus with the one or more trenches, as taught by Ho, in order to actively cool a gas showerhead (Ho - [0005]) and to simplify the fabrication of the cooling channels (Ho - [0028]).

To clarify the record, the claim limitation “configured for counterflow cooling of the gas distribution assembly” is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
Modified Kuibira would be capable of performing the intended use since the cooling channels would be capable of flowing fluids in a variety of directions, including opposing directions, which would satisfy the limitations of the claim.

Regarding claim 15, Kuibira teaches wherein the plurality of apertures further extend from the third top surface to the third bottom surface (Kuibira – C8, L60-65 and Fig. 6, ceramics piece #10c with top/bottom surface, with plurality of apertures #11 extending through).   

Regarding claim 16, modified Kuibira does not teach wherein the plurality of apertures extending from the third top surface to the third bottom surface are disposed between the one or more sealed channels.
However, Ho teaches wherein the plurality of apertures extending from the third top surface to the third bottom surface are disposed between the one or more sealed channels (Ho – Fig. 2A: cooling channels #226 fabricated in the lower plate #222 with long conduits #227 pass through it, between cooling channels #226).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Kuibira apparatus with the one or more trenches, as taught by Ho, in order to actively cool a gas showerhead (Ho - [0005]) and to simplify the fabrication of the cooling channels (Ho - [0028]). 

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Kuibira (US Patent 6,460,482), Ko (US Patent 8,268,184), and Sabri (US Pub. 2012/0222815), as applied to claims 1-2, 5, 11, 17, and 22 above, further in view of Patrick (US Patent 8,216,418).
The limitations of claims 1-2, 5, 11, 17, and 22 are set forth above.
Regarding claim 46, modified Kuibira does not teach wherein the first dielectric layer comprises at least one of alumina, a plastic, or a fluoropolymer, nor wherein the second dielectric layer comprises at least one of alumina, a plastic, or a fluoropolymer (Kuibira teaches aluminum nitride, as set forth above).
However, Patrick teaches wherein suitable showerhead materials can comprise alumina (Patrick – C2, L58-62, making a list of suitable materials that includes aluminum nitride).
Modified Kuibira and Patrick both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the first and second dielectric layers of Kuibira to comprise alumina, since Patrick teaches that such materials are commonly used for showerhead materials (Patrick – C2, L58-62). It has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Response to Arguments
Applicant has corrected a minor informality regarding the structure of claim 1, thus the objection is withdrawn.

Applicant’s arguments concerning amended claim 1 have been fully considered, but are not persuasive.
 Particularly, Applicant’s amended limitation: “comprising at least one of aluminum, titanium, nickel, a nickel alloy, stainless steel, and Hastelloy” (emphasis added) is much broader than argued by the Applicant. The scope of the word “comprise” can reasonably include any material that contains even a single atom of a particular metallic element- aluminum, in the instant case. As such, Kuibira teaches an aluminum nitride material that, when considered at an atomic level, “comprises aluminum”.
Concerning Sabri, the Applicant is not considering what the reference teaches to one of ordinary skill in the art in the combination as set forth by the Examiner. As admitted by the Applicant, Sabri teaches “a resistive heater element 456 can be surrounded by ceramic material”. It is not necessary that Sabri utilize the specific language of the claims regarding the arrangement of elements- the combination of references Kuibira and Sabri reasonably teach a two-layer encapsulated resistive heating element as claimed, as would be understood to one of ordinary skill in the art. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT SWEELY/Examiner, Art Unit 1718

/Benjamin Kendall/Primary Examiner, Art Unit 1718